UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6369



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


KARRIEM ALI AKRAM, a/k/a Vincent N. Johnson,
a/k/a Kareem,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-91-211, CA-97-403)


Submitted:   August 19, 1999                 Decided:   August 30, 1999


Before WIDENER and KING,* Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.




     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Karriem Ali Akram, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Karriem Ali Akram appeals from the district court’s orders

dismissing his 28 U.S.C.A. § 2255 (West Supp. 1999) motion for

failure to obtain authorization from this court pursuant to 28

U.S.C.A. § 2244 (West 1994 & Supp. 1999), and denying his request

for a certificate of appealability.    We have reviewed the record

and the district court’s orders and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Akram, Nos. CR-91-211; CA-97-403 (S.D.W. Va. Aug. 13, 1998 &

Feb. 23, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is dated February 22,
1999, the district court’s records show that it was entered on the
docket sheet on February 23, 1999. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, it is the date that the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                 3